Citation Nr: 1442573	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  13-21 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease associated with herbicide exposure.

2.  Entitlement to an initial compensable rating for degenerative arthritis with lumbosacral strain for the period prior to October 23, 1981.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1953 to November 1956 and from September 1957 to July 1980.

This matter arises before the Board of Veterans' Appeals (Board) from a December 1983 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 1984, the Veteran filed a Notice of Disagreement, however, a Statement of the Case was not issued until May 2013, pursuant a December 2012 Board remand. Thus, the Board finds there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In his July 2013 Substantive Appeal to the Board, the Veteran asserted that the condition of his degenerative arthritis with lumbosacral strain had changed and he believed he was entitled to an increased rating.  As this claim as not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for ischemic heart disease associated with herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Prior to October 23, 1981, the Veteran's degenerative arthritis with lumbosacral strain was manifested by evidence of painful motion with radiological evidence of arthritis.
CONCLUSION OF LAW

Prior to October 23, 1981, an evaluation of 10 percent, and no higher, for degenerative arthritis with lumbosacral strain is warranted.  38 U.S.C.§ 355 (1980); 38 C.F.R.§§ 3.321, 4.40, 4.59, 4.71a, Diagnostic Code 5010 (1981).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim was filed prior to the enactment of The Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Additionally, the RO initially adjudicated the claim prior to the enactment of the VCAA.  Although pre-adjudicatory VCAA notice was not possible, the Court has held that, in cases such as this one where "notice was not mandated at the time of the initial AOJ decision," the Veteran has the right to subsequent content-complying notice.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Here, the Veteran's appeal concerns the initial evaluation assigned following grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required; therefore, any defect in the notice requirement is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).

The record also reflects that all pertinent available evidence has been obtained as to the claim on appeal.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; and, the Board is also unaware of any such evidence.  As the record contains sufficient evidence on which to decide this claim, further development is not warranted and VA has complied with its duty to assist the Veteran.  Accordingly, the appeal is now ready to be considered on the merits.



Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C. § 355; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

Analysis

At the time of the December 1983 rating decision, the Veteran's degenerative arthritis with lumbosacral strain was rated as noncompensable under Diagnostic Code 5010, for the period prior to October 23, 1981.  38 C.F.R. § 4.71a (1978).

Diagnostic Code 5010 considers arthritis due to trauma, substantiated by X-ray findings.  A disability rated under this code is to be rated as degenerative arthritis, which is contemplated by Diagnostic Code 5003.  38 C.F.R. § 4.71a.

Degenerative arthritis that is established by X-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic code.  When, however, the limitation of motion is non-compensable under the appropriate diagnostic code, a rating of 10 percent is to be applied for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

An X-ray of the Veteran's lumbar spine taken in April 1980 revealed evidence of an isolated osteophyte.  In a November 1983 decision granting entitlement to service connection, the Board made a factual finding that the April 1980 X-ray was indicative of degenerative arthritis.  The record demonstrates the Veteran had repeated complaints of back pain dating back to his January 1980 report of medical history.  He also reported a history of low back pain at his October 1981 VA examination.  Pain is a subjective symptom capable of lay observation and the Veteran is competent and credible to report the fact that his lumbosacral strain caused painful movement.  Accordingly the Veteran is entitled to a 10 percent evaluation for his degenerative arthritis with lumbosacral strain due to painful motion.  See 38 C.F.R. § 4.59.

The Board also considered entitlement to a higher rating for limitation of motion under the appropriate diagnostic codes for lumbosacral strain (Diagnostic Code 5295, 5292 and 5289).  Under Diagnostic Code 5295, lumbosacral strain is to be rated by analogy to sacroiliac injury under Diagnostic Code 5294.  38 C.F.R. § 4.71a (1964).  Pursuant to Code 5294, a 20 percent rating is warranted where there is muscle spasm on extreme forward bending, loss of internal spine motion, unilateral in standing position.  There was no evidence of muscle spasm or loss of internal spine motion therefore the Veteran is not entitled to a 20 percent rating under this code.  Furthermore, there was no range of motion testing taken prior to October 23, 1981.  As such, the Board is unable to determine any limitation of motion during this period and a rating in excess of 20 percent under Diagnostic Codes 5292 and 5289 is not warranted.

Accordingly, the Board assigns a 10 percent evaluation, and no higher, for the Veteran's degenerative arthritis with lumbosacral strain.  

Final Considerations

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321.  In exceptional cases an extraschedular rating may be provided.  Id.  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The discussion above reflects that the symptoms of the Veteran's degenerative arthritis with lumbosacral strain are fully contemplated by the applicable rating criteria.  The criteria contemplate specific symptoms of limitation of motion to include painful motion.  As such, the Board finds that the rating criteria are therefore adequate to evaluate the Veteran's degenerative arthritis with lumbosacral strain, and referral for consideration of extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); and VAOPGCPREC 6-96 (August 16, 1996).

The Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable for the applicable rating periods.  Accordingly, the Board concludes that a claim for total rating based on unemployability due to service-connected disability (TDIU) has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Prior to October 23, 1981, entitlement to a disability evaluation of 10 percent, and no higher, for degenerative arthritis with lumbosacral strain is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

In a November 2013 rating decision, the Veteran was denied service connection for ischemic heart disease.  He submitted a Notice of Disagreement to the decision in December 2013 and has not yet received a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, to protect the Veteran's procedural due process rights, a remand is warranted so that the Veteran can be issued a Statement of the Case and be afforded the opportunity to perfect an appeal on this issue.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a Statement of the Case for the claim of entitlement to service connection for ischemic heart disease.  If the benefit sought remains denied, the Veteran and his representative should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue.  If a timely substantive appeal is not filed, the matter should be closed by the RO.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


